 

--------------------------------------------------------------------------------


Exhibit 10.12
 
 
SECOND MODIFICATION AGREEMENT


THIS SECOND MODIFICATION AGREEMENT (this "Agreement") is made and entered into
so as to be effective as of March 14, 2010, by and between FUTUREFUEL CHEMICAL
COMPANY, a Delaware corporation whose address or principal place of business is
2800 Gap Road, Batesville, Arkansas 72501 (hereinafter referred to as
"Borrower") and REGIONS BANK, with an address at 8182 Maryland Ave., Suite 200,
Clayton, Missouri 63105 (hereinafter referred to as "Bank").


WITNESSETH:


WHEREAS, Bank extended certain financing to Borrower on March 14, 2007, in the
original aggregate principal amount of Fifty Million and 00/100 Dollars
($50,000,000.00) (the "Loan") pursuant to that certain Credit Agreement by and
between Bank and Borrower dated March 14, 2007 ("Credit Agreement"); and


WHEREAS, as evidence of the indebtedness incurred under the Loan, Borrower has
previously executed and delivered to Bank a certain Revolving Credit Promissory
Note executed by Borrower and payable to the order of Bank in the original
principal amount of Fifty Million and 00/100 Dollars ($50.000,000.00) dated
March 14, 2007 (the "Note"); and


WHEREAS, the Note is secured by, among other things, that certain Security
Agreement — Accounts and Inventory, executed by Borrower for the benefit of Bank
dated March 14, 2007 (the "Security Agreement"); and


WHEREAS, Borrower and Bank agreed to modify certain of the terms and conditions
of the Loan Documents (as such term is defined below) and agreed to add FFC
Grain, L.L.C., an Arkansas limited liability company ("FFC Grain") as a
guarantor of the Loan, pursuant to the terms and conditions of that certain
First Modification Agreement dated so as to be effective as of May 21, 2009 (the
"First Modification") along with those certain other ancillary documents
relating thereto: and


WHEREAS, Bank is the present holder of the Note; and


WHEREAS, Borrower has requested that Bank further modify certain of the terms
and conditions of the Loan Documents, and Bank is willing to so modify certain
of the terms and conditions of the Loan Documents, subject to the terms and
conditions of this Agreement as are more fully set forth below;


NOW, THEREFORE, in consideration of time and certain other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, but
subject to all the conditions and provisions contained in the Credit Agreement,
the Note, the Security Agreement, the First Modification and all other documents
evidencing or securing the Loan (collectively, the "Loan Documents"), except as
herein modified, Borrower hereby agrees to and with Bank and its successors and
assigns as follows:


1.           All capitalized terms used herein, except as modified hereby shall
have the same meanings as set forth in the Loan Documents.
 
2.          The Maturity Date is hereby extended from March 14, 2010 until June
30, 2013, at which time all amounts due and owing under the Note shall be due
and payable without notice or demand.
 
3.          The language found in Section 3.10 of the Credit Agreement is hereby
deleted in its entirety and the following language is inserted in lieu thereof:
 
"3.10 Unused Line Fee.The Borrower agrees to pay to the Bank, on the first day
of each month for the immediately preceding month, a fee equal to 0.325% per
annum
 
 
 
1

--------------------------------------------------------------------------------

 
 
of the difference between Fifty Million and 00/100 Dollars ($50,000,000.00) and
the average monthly Revolving Credit Loan outstanding balance (which monthly
Revolving Credit Loan outstanding balance shall include but not be limited to
the aggregate amounts of any and all letters of credit that may be issued by
Bank in connection with the sub-line available to Borrower pursuant to the terms
and conditions of Section 2.02(b) hereof); provided, however, that the Borrower
shall not be obligated to pay such fee if such fee arises solely due to the
Banks decision to cease making Revolving Credit Loans to the Borrower."
 
4.           The language found in Section 6.01(c) of the Credit Agreement is
hereby deleted in its entirety and the following language is inserted in lieu
thereof:
 
"(c)           Borrowing Base Certificates.So long as the aggregate amount of
the Loans are less than Ten Million Dollars ($10,000,000.00), Borrower shall not
be obligated to furnish Bank with a Borrowing Base Certificate. In the event
that the aggregate amount of the Loans are greater than or equal to Ten Million
Dollars ($10,000,000.00), then Borrower shall furnish to the Bank prior to any
and all additional borrowings hereunder, but at least monthly, a Borrowing Base
Certificate showing, as of the close of business on the last day of the
immediately preceding month, the Borrowing Base. Concurrent with the delivery of
the Borrowing Base Certificate, Borrower shall provide a written report to Bank
of all returns and all material disputes and claims, together with sales and
other reports relating to the Accounts and Inventory, as reasonably required by
Bank. Bank shall have the right to review and adjust any calculations made by
Borrower in a Borrowing Base Certificate (i) to reflect Bank's reasonable
estimate of declines in value of any of the Collateral described therein; and
(ii) to the extent that such calculation is not in accordance with this
Agreement or does not accurately reflect the amount of the Availability Reserve.
In no event shall the Borrowing Base on any date be deemed to exceed the amount
of the Borrowing Base shown on the Borrowing Base Certificate last received by
Bank prior to such date, as such Borrowing Base Certificate may be adjusted from
time to time by Bank as authorized herein. If Borrower fails to deliver to Bank
the Borrowing Base Certificate on the date when due, then notwithstanding any of
the provisions contained herein or in any other Loan Document to the contrary,
Bank may suspend honoring any requests for Loans until a current Borrowing Base
Certificate is delivered to Bank."
 
5.           Schedule 5.01(i) attached to the Credit Agreement is hereby
deleted, and the revised Schedule 5.01(i) which is attached to this Agreement
shall be inserted in lieu thereof and shall be considered a replacement thereof.
 
6.           The obligations of Bank hereunder shall be subject to satisfaction
of the following conditions precedent:
(a)           Borrower's execution and delivery to Bank of this Agreement;
(b)           Borrower's execution and delivery to Bank of such other documents,
certificates and agreements as Bank reasonably may require, including, without
limitation, certain
 
certificates confirming the organizational and operational documents of
Borrower, FutureFuel Corp., a Delaware corporation ("FutureFuel"), and FFC
Grain, and the authority of Borrower, FutureFuel and FFC Grain to enter into the
transactions contemplated by this Agreement.
 
7.           Borrower hereby represents, covenants and warrants to Bank as
follows:
 
(a)              The representations and warranties in the Loan Documents are
true and correct as of the date hereof;
 
(b)             There is currently no Default Event of Default under the Loan
Documents;
 
 
 
2

--------------------------------------------------------------------------------

 
(c)            The Loan Documents are in full force and effect and, following
the execution and delivery of this Agreement, they continue to be the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors' rights generally and subject to the discretion of
courts in applying equitable remedies;
 
 
(d)            There has been no material adverse change in the financial
condition of Borrower, Guarantors or any other party whose financial statement
has been delivered to Bank in connection with the Loan from the date of the most
recent financial statement received by Bank;
 
 
(e)            As of the date hereof, Borrower has no claims, counterclaims,
defenses, or set­offs with respect to the Loan or the Loan Documents as modified
herein; and
 
 
(f)            Borrower is validly existing under the laws of the State of its
formation or organization and has the requisite power and authority to execute
and deliver this Agreement and to perform the Loan Documents as modified herein.
The execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower. This Agreement has been duly executed and delivered
on behalf of Borrower.
 
8.             Borrower specifically understands and agrees that Bank is
consenting to the terms and conditions of this Agreement in reliance upon all of
the security previously pledged to Bank as security for the repayment of the
Note, including but not limited to the continuing validity and enforceability
of: (i) that certain Continuing Unlimited Guaranty Agreement executed by
FutureFuel and dated March 14, 2007 (the "FutureFuel Guaranty"); and (ii) that
certain Continuing Unlimited Guaranty Agreement executed by FCC Grain and dated
June 30, 2009 (the "FCC Grain Guaranty"). Borrower further acknowledges and
agrees that the effectiveness of this Agreement is expressly conditioned upon
the receipt by Bank of Consent and Reaffirmation Agreements of each of the
FutureFuel Guaranty and the FCC Grain Guaranty executed by FutureFuel and FCC
Grain, respectively, such to be in form and substance satisfactory to Bank in
Bank's sole discretion.
 
9.             Borrower hereby confirms and ratifies the Note, and any agreement
securing or related to the Note. This Agreement serves as a modification of the
Loan Documents and not a replacement or novation thereof.
 
10.           Borrower shall reimburse Bank for all expenses incurred by Bank in
connection with this Agreement, including reasonable attorneys' fees incurred by
Bank in connection herewith.
 
11.           Borrower represents to Bank and agrees that the covenants and
agreements in the Note and other obligations secured thereby, except as herein
modified, shall be and remain in full force and effect, subject to all the
conditions and provisions contained in the Loan Documents.
 
12.           Borrower represents to Bank that Borrower has no defenses,
set-offs, claims, actions, causes of action, damages, demands or any other
claims of any kind or nature whatsoever, whether asserted or unasserted, against
Bank as of the date hereof with respect to any action previously taken or not
taken by Bank.
 
Without limiting the generality of the foregoing, Borrower waives, releases and
forever discharges Bank and Bank's employees, agents, officers and directors
from and against any and all rights, claims, action, causes of action, damages,
demands, incidental or consequential damages and all other claims of whatsoever
nature which may now exist or which may later accrue or arise out of any
dealings between them occurring on or before the date of this Agreement.
 
13.           Borrower further acknowledges and agrees that the Bank is
specifically relying upon the representations, warranties, and agreements
contained herein and that this Agreement is being executed by Borrower and
delivered to Bank as a material inducement to the Bank to forbear from
exercising
 
 
 
3

--------------------------------------------------------------------------------

 
 
contractual remedies, if any, currently available to Bank, including
foreclosure, attachment, and prosecution in collection of any outstanding
indebtedness under the Note and all security interests, encumbrances, liens,
deeds of trust, mortgages and other collateral given as security therefore.
 
14.           This Agreement shall not be deemed to constitute an alteration,
waiver, annulment, or variation of any of the terms and conditions of the Loan
Documents except as expressly set forth herein. Any term or condition of the
Loan Documents that is inconsistent with this Agreement is deemed modified to be
consistent herewith. If, for any reason, this Agreement is invalid, the Note
shall be enforceable in accordance with its original form as heretofore amended.
 
15.           No amendment, modification, supplement, termination, consent or
waiver of any provision of this Agreement, nor consent to any departure
therefrom, will in any event be effective unless the same is in writing and is
signed by the party against whom enforcement of the same is sought. Any waiver
of any provision of this Agreement and any consent to any departure from the
terms of any provision of this Agreement is to be effective only in the specific
instance and for the specific purpose for which given.
 
16.           Captions contained in this Agreement have been inserted herein
only as a matter of convenience and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any provisions hereof.
 
17.           For purposes of executing this Agreement, a document (or signature
page thereto) signed and transmitted by facsimile machine or telecopier or
submitted in portable document format (PDF) is to be treated as an original
document. The signature of any party thereon, for purposes hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document. At the request of any party, any facsimile, telecopy or PDF
document is to be reexecuted in original form by the parties who executed the
facsimile, telecopy or PDF document. No party may raise the use of a facsimile
machine or telecopier or the fact that any signature was transmitted through the
use of a facsimile or telecopier machine or via email as a defense to the
enforcement of this Agreement or any amendment or other document executed in
compliance with this Paragraph.
 
18.           This Agreement may be executed by the parties on any number of
separate counterparts, and all such counterparts so executed constitute one
agreement binding on all the parties notwithstanding that all the parties are
not signatories to the same counterpart.
 
19.           This Agreement constitutes the entire agreement among the parties
pertaining to the subject matter hereof and supersedes all prior agreements,
letters of intent, understandings, negotiations and discussions of the parties,
whether oral or written.
 
20.           The parties will execute and deliver such further instruments and
do such further acts and things as may be required to carry out the intent and
purpose of this Agreement.
 
21.           This Agreement and the rights and obligations of the parties
hereunder are to be governed by and construed and interpreted in accordance with
the laws of the State of Missouri applicable to contracts made and to be
performed wholly within Missouri, without regard to choice or conflict of laws
rules.
 
22.           Any provision of this Agreement which is prohibited, unenforceable
or not authorized in any jurisdiction is, as to such jurisdiction, ineffective
to the extent of any such prohibition, unenforceability or nonauthorization
without invalidating the remaining provisions hereof, or affecting the validity,
enforceability or legality of such provision in any other jurisdiction, unless
the ineffectiveness of such provision would result in such a material change as
to cause completion of the transactions contemplated hereby to be unreasonable.
 
23.           All provisions of this Agreement are binding upon, inure to the
benefit of, and are enforceable by or against, the parties and their respective
heirs, executors, administrators or other legal representatives and permitted
successors and assigns.
 
 
 
4

--------------------------------------------------------------------------------

 
 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED, THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
Signature Page Follows

 
5

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the day and year first above written.
 
REGIONS BANK






By:            /s/ John Holland                                             
        John Holland, Senior Vice President




FUTUREFUEL CHEMICAL COMPANY,
A Delaware corporation






By            /s/ Douglas D. Hommert                                
        Douglas D. Hommert, Executive Vice President



 
6

--------------------------------------------------------------------------------

 




 

 
Schedule 5.01(i)


(Real and Personal Property Leases)


1.
Lease with General Electric Railcar Services Corporation dated November 1, 2006
(the "GERSC Lease"):

 
 
a.
Apex Oil Company was original lessee under the GERSC Lease; Borrower assumed the
GERSC Lease from Apex Oil Company effective September 28, 2009;

 
 
b.
Borrower currently leases 40 railcars under the GERSC Lease; the lease term ends
May 31, 2014 for ten cars and September 30, 2017 for thirty cars

 


 
7
